Sills v Royston (2021 NY Slip Op 02635)





Sills v Royston


2021 NY Slip Op 02635


Decided on April 30, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 30, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., CENTRA, PERADOTTO, LINDLEY, AND TROUTMAN, JJ.


198 CA 20-00701

[*1]AUDREY E. SILLS, AS EXECUTOR OF THE ESTATE OF ANGELINE. SILLS, DECEASED, PLAINTIFF-RESPONDENT, V
vJOAN ROYSTON, DEFENDANT-APPELLANT. - IN THE MATTER OF AUDREY E. SILLS, AS EXECUTOR OF THE ESTATE OF ANGELINE . SILLS, DECEASED, PETITIONER-RESPONDENT, 
 FLEET NATIONAL BANK, ET AL., RESPONDENTS, JOAN ROYSTON AND KIRK RICHARDSON, RESPONDENTS-APPELLANTS. 


LAW OFFICE OF RONALD R. BENJAMIN, BINGHAMTON (RONALD R. BENJAMIN OF COUNSEL), FOR DEFENDANT-APPELLANT AND RESPONDENTS-APPELLANTS.
LAW OFFICE OF PAUL ARGENTIERI, HORNELL (PAUL A. ARGENTIERI OF COUNSEL), FOR PLAINTIFF-RESPONDENT AND PETITIONER-RESPONDENT.

	Appeal from an order of the Supreme Court, Steuben County (Patrick F. McAllister, A.J.), entered January 24, 2020. The order, insofar as appealed from, granted the motion of plaintiff-petitioner to enforce a settlement agreement and directed defendant-respondent Joan Royston to pay $300,000 to the Estate of Angeline V. Sills. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Memorandum: We affirm for reasons stated in the decision at Supreme Court. We write only to note that the contentions of defendant-respondent Joan Royston and respondent Kirk Richardson questioning whether all the material terms for a contract or an intent to be bound were established are raised for the first time on appeal and thus are not properly before us (see Ciesinski v Town of Aurora , 202 AD2d 984, 985 [4th Dept 1994]).
Entered: April 30, 2021
Mark W. Bennett
Clerk of the Court